J-S35009-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GERALD TRAVIS BUTERBAUGH                   :
                                               :
                       Appellant               :   No. 245 MDA 2021

             Appeal from the PCRA Order Entered January 22, 2021
      In the Court of Common Pleas of Franklin County Criminal Division at
                        No(s): CP-28-CR-0001229-2010


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: DECEMBER 30, 2021

        Appellant, Gerald Travis Buterbaugh, appeals pro se from the order

entered on January 22, 2021, dismissing his third petition filed pursuant to

the Post Conviction Relief Act1 (PCRA) as untimely. We affirm.

        The PCRA court briefly summarized the facts and procedural history of

this case as follows:

        Following a four-day jury trial [in] 2011, [Appellant] was convicted
        of [third-degree murder.] He was thereafter sentenced [] to 15
        to 40 years’ incarceration [after the sentencing court applied a
        sentencing enhancement for use of a] deadly weapon[. Appellant]
        timely appealed. On November 5, 2012, [this] Court vacated
        [Appellant’s] judgment of sentence finding that the trial court
        erred in applying a deadly weapon enhancement to [his] sentence,
        since Commonwealth v. Burns, 568 A.2d 974 (Pa. Super. 1990)
        established that motor vehicles were not to be considered
        weapons for the purpose of the enhancement; accordingly, [this]
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S35009-21


       Court remanded for re-sentencing. Prior to re-sentencing, the
       Commonwealth filed an application for reconsideration en banc.
       [This] Court granted en banc review to determine whether an
       automobile constitutes a deadly weapon for purposes of
       [sentencing] enhancement. On May 13, 2014, [an en banc panel
       of this] Court affirmed [Appellant’s] original sentence[, concluding
       that a motor vehicle constitutes a deadly weapon for purposes of
       the deadly weapon used enhancement found at 204 Pa. Code §
       303.10(a)(2)(i)-(iii).2 The Pennsylvania Supreme Court denied
       further review.]

       [Appellant] filed his first pro se PCRA petition on February 8, 2016
       [and counsel was appointed]. By opinion and order [] filed June
       22, 2017, [the PCRA court] dismissed [Appellant’s] petition. [This
       Court] affirmed [the decision] on October 10, 2018 [and our
       Supreme Court denied further review.]

       While [Appellant’s] appeal was still pending, [Appellant] filed a
       second pro se [PCRA petition. The PCRA court] entered an order
       [] dated August 17, 2018, notifying [Appellant] that [it] intended
       to dismiss his PCRA petition without a hearing, as [Appellant’s]
       prior petition was still pending before [this] Court. [The PCRA
       court] entered a final [order] dismiss[ing Appellant’s second
       PCRA] petition on September 17, 2018.

       On September 30, 2020, [Appellant] filed [the current] pro se
       [PCRA petition. The PCRA court] entered an order on October 2,
       2020, advising [Appellant] he was not entitled to the appointment
       of counsel as a matter of right, as it was not his first PCRA
       petition[.] On October 21, 2020, the Commonwealth [responded
       to Appellant’s PCRA petition as directed by the PCRA court.]

       On November 23, 2020, [the PCRA court] notif[ied Appellant of
       its] intent to dismiss his petition as untimely and advised him of
       his right to file a response within twenty days. [After receiving an
       extension from the PCRA court, o]n January 21, 2021, [Appellant
       responded.] On January 22, 2021, [the PCRA court] entered a
       final [order] dismiss[ing Appellant’s PCRA petition as untimely].



____________________________________________


2See Commonwealth v. Buterbaugh, 91 A.3d 1247 (Pa. Super. 2014) (en
banc), appeal denied, 104 A.3d 1 (Pa. 2014).


                                           -2-
J-S35009-21



PCRA Court Opinion, 3/23/2021, at 1-4 (superfluous capitalization and original

footnotes omitted).       This timely appeal resulted.3

         Appellant raises the following issues pro se for our review:

         I.      Whether the [] PCRA court abused its discretion when [it]
                 dismissed [Appellant’s] PCRA petition as untimely and
                 without a hearing [when he raised] timeliness exceptions
                 [to the PCRA]?

Appellant’s Pro Se Brief, at 4 (superfluous capitalization omitted).

         Our standard of review of an order dismissing a PCRA petition is limited

to examining whether the PCRA court's rulings are supported by the evidence

of record and free of legal error. Commonwealth v. Brandon, 51 A.3d 231,

233 (Pa. Super. 2012). The PCRA requires that any PCRA petition be filed

within one year of the date that the petitioner's judgment of sentence becomes

final.        See 42 Pa.C.S.A. § 9545(b)(1).        “This one-year limitation is

jurisdictional and, therefore, courts are prohibited from considering an

untimely PCRA petition.” Commonwealth v. Lopez, 249 A.3d 993, 999 (Pa.

2021) (citations omitted). In this case, an en banc panel of this Court affirmed

Appellant’s judgment of sentence in May 2014.             Thus, his judgment of

sentence became final in 2015, following our Supreme Court’s denial of further

review and upon the expiration of the time to file an appeal with the United


____________________________________________


3 Appellant filed a pro se notice of appeal on February 19, 2021. The PCRA
court directed Appellant to file a concise statement of errors complained of on
appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied timely. On March
23, 2021, the PCRA court entered an opinion pursuant to Pa.R.A.P. 1925(a)
which largely relied upon its earlier decision issued on November 23, 2020.

                                           -3-
J-S35009-21



States Supreme Court. Accordingly, Appellant’s current PCRA petition filed in

September 2020 is patently untimely.4

       “To establish the PCRA court's jurisdiction, [Appellant] must therefore

plead and prove the applicability of [one of three] exception[s] to the PCRA's

time bar.” Lopez, 249 A.3d at 999, citing 42 Pa.C.S.A. § 9545(b)(1)(i)–(iii)

(governmental         interference,       newly-discovered      evidence,        and/or

newly-recognized constitutional right).         Here, Appellant claims that his PCRA

petition was subject to the newly recognized constitutional right and newly-

discovered evidence exceptions to the PCRA pursuant to 42 Pa.C.S.A. §

9545(b)(1)(ii) and (iii), respectively.        Appellant’s Pro Se Brief, at 9.    More

specifically, in support of both timeliness exceptions to the PCRA, as well as

his general right to relief, Appellant relies upon our Supreme Court’s decision

in Commonwealth v. Smith, 186 A.3d 397 (Pa. 2018). Appellant’s Pro Se

Brief, at 9-11.

       Our Supreme Court summarized the facts in Smith as follows:

       On the evening in question, [Smith] drove to several bars and
       consumed alcohol. At the last of these establishments, he spoke
       with three individuals and expressed an interest in obtaining
       drugs. The four men left the bar and got into [Smith’s] car, with
       [Smith] driving. While en route to purchase drugs, [Smith]
       approached an area where pedestrians were intermittently
       crossing the street in a lighted crosswalk equipped with flashing
       warning lights.    [Smith] did not slow down as his vehicle
       approached. He struck a pedestrian in the crosswalk, causing
       severe injuries, and then fled the scene without getting out of his
       car to check on the victim. At the time of the incident, [Smith]
____________________________________________


4 Appellant “concedes that his PCRA [p]etition is facially untimely.”              See
Appellant’s Pro Se Brief, at 9.

                                           -4-
J-S35009-21


     was intoxicated and distracted by his passengers. There [was] no
     suggestion [Smith] meant to strike the victim or even that he saw
     him until immediately before the collision.        Thus, it [was]
     undisputed that [Smith’s] conduct in injuring the victim was
     criminally reckless but not knowing or intentional.

     [Smith] was charged with numerous offenses, including
     aggravated assault, see 18 Pa.C.S.A. § 2702(a)(1), and driving
     under the influence. See 75 Pa.C.S.A. § 3802(a)(1). He entered
     open guilty pleas to those two charges, and the Commonwealth
     nolle prossed [] others.

     Prior to sentencing, the Commonwealth argued that, under
     Commonwealth v. Buterbaugh, 91 A.3d 1247 (Pa. Super.
     2014) (en banc) (holding that an automobile can constitute a
     deadly weapon for purposes of the deadly-weapon-used
     sentencing enhancement), the court should apply the
     deadly-weapon-used enhancement (the “DWUE”) because it is
     implicated whenever a vehicle is involved in the underlying
     offense.    [Smith] opposed the Commonwealth's position,
     contending that Buterbaugh had held that application of the
     DWUE is circumstance-dependent. More particularly, [Smith]
     maintained that under Buterbaugh, the DWUE only applies when
     the driver specifically intends to use the vehicle to injure or
     threaten the victim, which is what had occurred in that matter.

     The common pleas court agreed with [Smith’s] reading of
     Buterbaugh and concluded that the DWUE was not presently
     implicated because [Smith] only intended to use his vehicle as a
     means of transportation—and not as a weapon—at the time of the
     incident. Accordingly, the court sentenced [Smith] within the
     standard range for aggravated assault without the DWUE, albeit
     at the “top end” of that range.

     [This] Court affirmed on the same grounds, namely, that there
     was no indication Appellee sought to use his car as a deadly
     weapon. See Commonwealth v. Smith, 151 A.3d 1100, 1107
     (Pa. Super. 2016). [Our Supreme Court] granted further review
     to address whether the common pleas court should have applied
     the DWUE under the facts of [Smith]. See Commonwealth v.
     Smith, 169 A.3d 1067 (2017) (per curiam).

Commonwealth v. Smith, 186 A.3d 397, 399–400 (Pa. 2018) (record

citations and footnotes omitted).

                                    -5-
J-S35009-21



       The Smith Court “ultimately conclude[d] that criminally reckless use of

such a vehicle for its ordinary purpose of transportation does not trigger an

enhanced sentence notwithstanding that such recklessness results in serious

bodily injury.”5     Id. at 403.        However, our Supreme Court specifically

differentiated the facts in Smith from the facts in Appellant’s case,

recognizing:

       Plainly, motor vehicles are ordinarily used for transportation.
       However, they can become weapons when repurposed to threaten
       or injure others. Thus, in Buterbaugh [Appellant] was involved
       in an altercation which started in a tavern and continued outside.
       In an angry state of mind, he got into his pickup truck, revved the
       engine, and accelerated toward the victim, striking and killing him.
       The [Buterbaugh C]ourt explained that his

          vehicle was originally used for its intended purpose: to
          transport two friends and himself to a bar. However, the
          character of the vehicle changed to a deadly weapon the
          instant Appellant backed his vehicle out of the bar's parking
          lot, accelerated forward at its maximum rate of acceleration,
          and struck the victim with sufficient force to cause death.

       Buterbaugh, 91 A.3d at 1269. In short, [Appellant] consciously
       repurposed his vehicle as a weapon and used it as such. In this
       respect, [Appellant’s] action in injuring his victim, being
       intentional, was qualitatively different from, and more culpable
       than, [Smith’s] reckless conduct. Cf. People v. Stewart, 55
       P.3d 107, 117–18 (Colo. 2002) (differentiating between (a)
       recklessly driving “a vehicle as a vehicle” resulting in serious
____________________________________________


5  Appellant relies primarily on this isolated quotation from Smith to support
his request for relief. See Appellant’s Pro Se Brief, at 9 and 11. He claims
that the Smith decision was “the first time that the Pennsylvania Supreme
Court had ruled on the issue of a motor vehicle being classified as a weapon
in regards to the [Pennsylvania] Deadly Weapon Enhancement statute and
according to its holding, [Smith] should overrule the previous en banc
decision” in this matter. Id. at 9. As we will discuss, however, the Smith
Court did not overrule this Court’s decision in Appellant’s case and, instead,
factually distinguished the two criminal episodes.

                                           -6-
J-S35009-21


     bodily injury, and (b) using a car as a deadly weapon such as in a
     “road rage” incident, and concluding that the legislature could
     rationally prescribe a harsher punishment for the latter type of
     conduct).

     [In Smith, t]he Commonwealth stresse[d] that [in Buterbaugh,
     Appellant] was not found to have had a specific intent to kill, as
     he was convicted of third-degree murder rather than first-degree
     murder.      Regardless, upon seeing the victim, [Appellant]
     intentionally       accelerated        his       vehicle      toward
     him. See Buterbaugh, 91 A.3d at 1252. Thus, [Appellant’s] lack
     of a specific intent to kill [was] not directly relevant to the issue
     in [the Smith] appeal. Cf. Commonwealth v. Chumley, 394
     A.2d 497, 501–502 (Pa. 1978) (approving a description of legal
     malice, for third-degree murder purposes, which incorporated a
     “specific intent to inflict great bodily injury”). Further, the
     circumstances of Buterbaugh illustrate that [] the DWUE [] be
     applied in the context of a general-intent crime.

Id. at 404–405.

     Based upon all of the foregoing, it is clear that our Supreme Court in

Smith did not recognize a new constitutional right applicable to Appellant.

The Smith Court did not expressly overrule our en banc decision on direct

appeal in this matter. In fact, the Smith Court specifically recognized that

the deadly weapon sentence enhancement was properly applied to Appellant.

Thus, Appellant’s reliance on the newly-recognized constitutional right

exception under Section 9545(b)(1)(iii) of the PCRA fails. We further reject

Appellant’s claim that the Smith decision also constitutes newly-discovered

evidence under the PCRA, since “judicial decisions do not constitute new

‘facts’ for purposes of the newly-discovered evidence exception set forth

in Section 9545(b)(1)(ii).” Commonwealth v. Kretchmar, 189 A.3d 459,

467 (Pa. Super. 2018) (citation omitted).      “New legal decisions can only



                                     -7-
J-S35009-21



overcome the PCRA's timeliness requirements in the context of Section

9545(b)(1)(iii)[(newly recognized constitutional right)]. Id.

      In sum, Appellant’s most recent PCRA petition was clearly untimely, and

he failed to plead and prove an exception to the PCRA court’s one-year

jurisdictional time-bar. As such, the PCRA court lacked jurisdiction to address

Appellant’s PCRA petition and properly dismissed it. We discern no error.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2021




                                     -8-